        Case 2:20-cv-01236-AJS
Case 8:00-cv-00267-AHS-AN       Document
                            Document     1-2 04/05/10
                                     47 Filed Filed 08/19/20
                                                        Page Page
                                                             1 of 31 Page
                                                                     of 3 ID #:74

                               EXHIBIT "B"



  1 THE LAW OFFICE OF JOHN D. OTT,
    A PROFESSIONAL CORPORATION
  2 John D. Ott, State Bar No. 160191
    550 N. Parkcenter Dr., Suite 204
  3 Santa Ana, California 92705
    Telephone: (714) 564-9033
  4 Facsimile: (714) 564-1685
  5   Attorneys for Plaintiff WRS, Inc.,
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
      WRS, INC.,                             )   Case No. 8:00-cv-00267-AHS-(ANx)
 11                                          )
                        Plaintiff,           )
 12                                          )
            v.                               )   ORDER (1) GRANTING
 13                                          )   PLAINTIFF’S MOTION FOR
                                             )   ASSIGNMENT ORDER; (2)
 14 AMAZING FANTASY                          )   AMENDING REGISTERED
    ENTERTAINMENT, INC.; FULL                )   JUDGMENT; AND (3) GRANTING
 15 MOON ENTERTAINMENT, INC.;                )   REQUEST FOR JUDICIAL NOTICE
    CHARLES R. BAND,                         )
 16                                          )
                        Defendants.          )
 17                                          )
                                             )
 18                                          )
                                             )
 19                                          )
                                             )
 20                                          )
                                             )
 21                                          )
                                             )
 22
 23
            Plaintiff WRS, Inc.’s (“Plaintiff”) motion for an assignment order to
 24
      assign the rights to payment for any payments and rents due Charles R.
 25
      Band (“Band”) resulting in any way from Band’s ownership or operation of
 26
      the property known as Castello Di Giove, located in Giove, Umbria, Italy,
 27
      and motion to amend the previously registered judgment with an amended
 28

                                             1
        Case 2:20-cv-01236-AJS
Case 8:00-cv-00267-AHS-AN       Document
                            Document     1-2 04/05/10
                                     47 Filed Filed 08/19/20
                                                        Page Page
                                                             2 of 32 Page
                                                                     of 3 ID #:75



  1   judgment entered in District Court for the Western District of Pennsylvania
  2   came before the Court for hearing on April 5, 2010.
  3        Having reviewed the motion and all papers filed therewith, and good
  4   cause appearing therefor, the Court rules as follows:
  5   1.   The motion is granted;
  6   2.   Plaintiff, judgment creditor, is assigned any amounts to be paid to
  7        Band, judgment debtor, for rents, leases, sales, or other rights to
  8        payment arising out of the use of Castello Di Giove.
  9   3.   The Judgment is amended to $408,391.26 plus interest at the rate of
 10        4.732% on the sum of $308,005.62 from October 13, 2006 (attorney’s
 11        fees to be added).
 12
 13        IT IS SO ORDERED.
 14
           Dated: April 5, 2010.
 15
 16                                       _______________________________
 17                                       Hon. Alicemarie H. Stotler
 18                                       United States District Judge
 19
 20
 21
 22
 23
 24
 25

 26
 27
 28

                                             2
                Case 2:20-cv-01236-AJS
        Case 8:00-cv-00267-AHS-AN       Document
                                    Document     1-2 04/05/10
                                             47 Filed Filed 08/19/20
                                                                Page Page
                                                                     3 of 33 Page
                                                                             of 3 ID #:76


                                       NOTICE PARTY SERVICE LIST
Case No.       SACV 00-267-AHS(AHx)             Case Title WRS INC. v. AMAZING FANTASY ENTERTAIN...
Title of Document ORDER GRANTING PLAINTIFF'S MOTION FOR ASSIGNMENT ORDER;
   AMENDING REGISTERED JUDGMENT AND GRANTING JUDICIAL NOTICE

        ADR                                                                US Attorneys Office - Civil Division -L.A.

        BAP (Bankruptcy Appellate Panel)                                   US Attorneys Office - Civil Division - S.A.

        BOP (Bureau of Prisons)                                            US Attorneys Office - Criminal Division -L.A.

        CA St Pub Defender (Calif. State PD)                               US Attorneys Office - Criminal Division -S.A.

        CAAG (California Attorney General’s Office -                       US Bankruptcy Court
        Keith H. Borjon, L.A. Death Penalty Coordinator)
                                                                           US Marshal Service - Los Angeles (USMLA)
        Case Asgmt Admin (Case Assignment
        Administrator)                                                     US Marshal Service - Riverside (USMED)

        Chief Deputy Admin                                                 US Marshal Service -Santa Ana (USMSA)

        Chief Deputy Ops                                                   US Probation Office (USPO)

        Clerk of Court                                                     US Trustee’s Office

        Death Penalty H/C (Law Clerks)                                     Warden, San Quentin State Prison, CA

        Dep In Chg E Div
                                                                            ADD NEW NOTICE PARTY
        Dep In Chg So Div                                                   (if sending by fax, mailing address must also be
                                                                            provided)
        Federal Public Defender
                                                                   Name:
  ✔     Fiscal Section
                                                                   Firm:
        Intake Section, Criminal LA
                                                                   Address (include suite or floor):
        Intake Section, Criminal SA
        Intake Supervisor, Civil
        MDL Panel                                                  *E-mail:
        Ninth Circuit Court of Appeal                              *Fax No.:
                                                                   * For CIVIL cases only
        PIA Clerk - Los Angeles (PIALA)
                                                                           JUDGE / MAGISTRATE JUDGE (list below):
        PIA Clerk - Riverside (PIAED)
        PIA Clerk - Santa Ana (PIASA)
        PSA - Los Angeles (PSALA)
        PSA - Riverside (PSAED)
        PSA - Santa Ana (PSASA)

        Schnack, Randall (CJA Supervising Attorney)                                            Initials of Deputy Clerk enm


        Statistics Clerk

G-75 (08/08)                                      NOTICE PARTY SERVICE LIST
